Citation Nr: 0608905	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  96-44 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the left upper arm, Muscle Group 
III, with scar, prior to September 18, 1997.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left upper arm, Muscle Group III, 
with scar, evaluated as 10 percent disabling, from September 
18, 1997


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri. 

By decision dated in May 2003, the Board, in pertinent part, 
denied service connection for a back disability, denied a 
compensable rating for residuals of a gunshot wound of the 
left upper arm, Muscle Group III, with scar, prior to 
September 18, 1997, and denied a rating in excess of 10 
percent for residuals of a gunshot wound of the left upper 
arm, Muscle Group III, with scar, from September 18, 1997.  
The veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated May 19, 2004, granted a Joint Motion To Remand (Joint 
Motion) and vacated those parts of the Board's decision 
addressing the issues currently on appeal.  In a July 2004 
decision, the Board remanded the veteran's claim for 
additional development consistent with the Joint Motion.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  Competent clinical evidence of record does not establish 
that a current back disability is related to active service.

2.  Prior to September 18, 1997, the veteran's gunshot wound 
residuals, left upper arm, Muscle Group III, were manifested 
by complaints of left arm numbness and tingling; objectively, 
the muscle tone was firm and smooth, with no muscle loss, 
herniation or adhesions, and scars were well-healed and free 
of nerve manifestations.

3.  From September 18, 1997, the veteran's gunshot wound 
residuals, left upper arm, Muscle Group III, are manifested 
by complaints of left arm numbness and tingling; and 
objectively demonstrated limited motion of the left shoulder 
with forward elevation, abduction and external rotation, 
without pain or weakness on motion, and sensation to 
pinprick, touch, temperature, position and vibration are 
preserved.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

2.  Prior to September 18, 1997, the schedular criteria for a 
compensable evaluation for gunshot wound residuals, left 
upper arm, Muscle Group III, with scar, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.71a, 4.73, 
4.118, Diagnostic Codes 5201, 5303, 7803, 7804, 7805 (1997); 
38 C.F.R. § 4.56 (as in effect prior to and from July 3, 
1997).

3.  From September 18, 1997, the schedular criteria for an 
evaluation in excess of 10 percent for gunshot wound 
residuals, left upper arm, Muscle Group III, with scar, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.71a, 4.73, Diagnostic Codes 5201, 5303 (2005); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (as in effect 
prior to and from August 30, 2002)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include a 
claim for an increased rating.

In the present appeal, the veteran was provided with notice 
in July 2004 of what type of information and evidence was 
needed to substantiate his claim for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993 (where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a back disability, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  

The VA satisfied its duty to notify by means of the July 2004 
letter from the RO to the veteran, as well as the statement 
of the case and the supplemental statements of the case.  The 
letter informed the veteran of what evidence was required to 
substantiate his claims and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  The statement of the case 
issued in March 1998 included the relevant laws and 
regulations regarding service connection.  The supplemental 
statements of the case issued in March 2002, February 2003, 
and September 2005 included the Diagnostic Codes for the 
disabilities at issue, and included a description of the 
rating formula for all possible schedular ratings for the 
disability at issue.  The RO letters, the rating decision, 
the statement of the case and the supplemental statement of 
the case thus informed the veteran of what was needed to 
assign a higher rating for the veteran's service-connected 
shell fragment wound residuals of the left upper arm.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA medical records and the 
reports of VA examinations.  The appellant has been afforded 
the opportunity for a personal hearing on appeal.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  In this regard, 
the Board observes that the VA attempted to obtain additional 
service medical records, namely the clinical records of the 
veteran's hospitalization following his wounds in service, 
but the National Personnel Records Center reported in 2003 
that no clinical records were located.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to each claim.  
Essentially, all available evidence that could substantiate 
each claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

	I.  Service connection

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In each case in which a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

The evidence supporting the veteran's claim consists of his 
statements, the service medical records and some of the 
medical records, including an opinion from a VA physician.  
The veteran asserts that he injured his back at the same time 
that he sustained the shell fragment wounds of the left arm.  
He maintains that he was thrown about 25 feet when the 
grenade exploded.  The service medical records confirm that 
the veteran was hospitalized in April 1967 for fragment 
wounds of the left forearm and left shoulder.  VA outpatient 
treatment records disclose that the veteran was seen in July 
1987 and reported low back pain of several years, since he 
was in service.  In February 1994, he complained of back pain 
of three weeks duration and noted that he had had an injury 
in service.  On VA examination in December 2001, it was 
reported that the veteran had neuropathy of the radial nerve 
roots C6 through C8, more likely than not from the grenade 
accident.  Magnetic resonance imaging of the lumbar spine in 
February 2002 revealed central disc herniation of L4-L5.  
Mild spondylosis of the lumbar spine was noted on the VA 
examination in October 2004.

Following the VA examination in October 2004, the diagnosis 
was central disc herniation, L4-L5 with compression of the 
anterior dural sac of the lumbar spine.  The examiner 
indicated that the veteran had subjective complaints of pain, 
normal range of motion, positive Waddell testing and no 
neurological abnormalities.  The examiner commented that it 
was at least as likely as not that the veteran's low back 
problems per the magnetic resonance imaging were related to 
the injury with the grenade in service.  He noted that he had 
reviewed the service medical records.

The evidence against the veteran's claim includes the service 
medical records and the opinion of a VA physician in July 
2005.  The Board acknowledges that the veteran sustained 
wounds to his left arm in April 1967.  While the treatment 
records following this injury cannot be procured, the Board 
emphasizes that on a report of medical history in June 1969, 
at the time of the separation examination, the veteran 
specifically denied having ever had back trouble.  He noted 
that he had been wounded in Vietnam, but the physician 
related that the veteran had no sequelae.  A clinical 
evaluation of the spine was normal on the separation 
examination in June 1969.

In July 2005, the examiner who conducted the VA examination 
in October 2004 was asked to provide additional comments and 
respond to several questions.  He stated that the veteran had 
provided a subjective history of a back problem, but there 
was no evidence in the service medical records to support 
that he had a back problem either at the time of the injury 
in April 1967 or at discharge.  The examiner added that there 
was no evidence of treatment for back complaints until 1987.  
He further stated that the positive Waddell test on the 
October 2004 VA examination was suggestive of magnification 
of symptoms.  Accordingly, based on these findings and 
information, the examiner concluded that it was less likely 
as not that the veteran's current degenerative joint disease 
of the spine was related to service as there was a 20-year 
period with no diagnosis or treatment for  back problems, and 
when he was in service, there was no evidence of a back 
problem.  Finally, he stated that the veteran had been in 
construction following service, and this involved heavy 
lifting and hard physical labor, so it was possible that his 
back problems had been caused and affected by his present 
occupation.  

Although a VA examiner stated following the December 2001 VA 
examination that the veteran had neuropathy of the cervical 
spine and that it was more likely than not due to the grenade 
accident, the fact remains that this was based on the history 
provided by the veteran.  As noted above, this history is not 
supported by the clinical record.  As the Board is not bound 
to accept medical conclusions which are based on a history 
supplied by the veteran, where the history is unsupported by 
the medical evidence, Black v. Brown, 5 Vet. App. 177, 180 
(1993), the Board does not have to accept that portion of the 
diagnoses.  See also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

The Board has considered the provisions of 38 U.S.C.A. 
§ 1154, but they do not obviate the requirement that a 
veteran must submit medical evidence of a causal relationship 
between his current condition and service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming, 
due to the circumstances of the veteran's service, that he 
sustained trauma to the back in service, the veteran must 
provide satisfactory evidence of a relationship between his 
service back trauma and his current condition.  He has not 
done so.  Wade v. West 11 Vet. App. 302, 305 (1998).  While a 
VA examiner initially provided an opinion supporting his 
claim, he subsequently refuted that opinion, and explained 
his reason for doing so.  The Board concludes, therefore, 
that the preponderance of the evidence is against the claim 
for service connection for a back disability.  

	II.  Increased rating 

Factual background

The service medical records reveal that the veteran sustained 
a fragment wound of the left shoulder in April 1967.

The veteran was examined by the VA in April 1996.  He 
reported that he received shrapnel wounds from a hand grenade 
while serving in Vietnam.  One piece of shrapnel remained in 
the posterior arm on the left.  He complained of numbness at 
the site of the fragment.  

Upon physical examination, shrapnel was not palpated on the 
left lateral upper arm.  There were no fragment tracts on the 
veteran's body, and no open wounds.  There were no through-
and-through wounds.  All scars were well healed.  The 
examiner stated that the muscle groups involved were II, III, 
V, VI, and XIX.  The muscles involved were the thoracic, 
anteriorly and posteriorly, pectoralis, trapezius, forearms, 
deltoid, biceps, triceps, spinal, external abdominal oblique 
and latissimus dorsi.  Muscle tone was firm and smooth.  The 
veteran had 5/5 strength pushing and pulling against 
resistance, whether of the upper arms, or leaning into and 
against resistance against his anterior and posterior chest.  
He had no muscle loss, no muscle herniation and no muscle 
adhesions.  The muscles were nontender.  There were no muscle 
fasciculations.  

The veteran was noted to have scars on his left arm.  The 
first was located at the left posterior lateral upper 
extremity, near the shoulder.  It was 1.5 inches by 1 inch 
and was well healed and superficial.  It was deeply pigmented 
with some hyperpigmentation.  There were no nervous 
manifestations and no attachment to inner structures.  The 
second scar was situated on the left deltoid.  It was darkly 
pigmented, superficial and 0.3 inches in diameter.  It was 
well healed and there were no nervous manifestations.  
Another scar was found at the posterior thorax, latissimus 
dorsi musculature of Muscle Group II.  That area showed 
multiple indurations, some slightly darkly pigmented.  Some 
measured approximately .5 inches in length by 0.25 inches in 
width and were 0.2 inches deep, though most were smaller.  
The musculature in that area was tense and the veteran 
complained of tenderness.  The area was associated with some 
flinching.  Finally, in the area of the left upper to mid 
arm, where the veteran claimed shrapnel remained, no scar was 
found.  The sensation in that area was good to pinprick, 
although the veteran complained of numbness to finger touch.  

Examination of the shoulders revealed no crepitus, tenderness 
or effusions.  The veteran had 180 degrees of flexion and 
extension bilaterally, and 90 degrees of rotation, external 
and internal, bilaterally.

An x-ray of the left shoulder revealed a 6 by 4 millimeter 
metallic foreign body in the soft tissue at the inferior 
aspect of the humeral-glenoid joint.  

The veteran was next examined by the VA in November 1997.  
The report of examination noted that the veteran was taking 
medication for joint pain.  

Upon physical examination, no atrophy was noted in the 
muscles of the shoulder girdle, scapula, biceps or forearms.  
Two scars were noted on the joint line of the posterior left 
shoulder.  The scars were about 2 inches long and 0.5 inches 
wide and were flat and nontender.  There was some decreased 
sensation associated with a scar over the shoulder.  Another 
scar was noted in an area of one inch by 0.5 inches on the 
volar aspect of the left forearm midway down and this was 
nontender.  It had sensation and was not infected, 
hypertrophied or herniated.  

The veteran exhibited grip strength of 5/5 with his elbows 
against his body.  With his arms raised, though, at 90 
degrees against resistance he complained of pain and 
tenderness in the posterior left shoulder.  Grip strength 
dropped to 3/5.  The shoulder had complete range of motion.  
The veteran stated that he occasionally has shooting pains 
through the left arm, from the shoulder to the wrist, causing 
him to drop things.  At times his left hand would get frozen 
in position.  

Shoulder supination of the forearm was normal.  Forward 
flexion was to 180 degrees on the right and 170 on the left.  
On shoulder abduction the veteran complained of back pain as 
he raised his arm.  Shoulder abduction was to 180 degrees on 
the right and 166 degrees on the left.  External rotation was 
to 90 degrees on the right and to 84 degrees on the left, 
with tenderness in the posterior aspect.  Internal rotation 
was to 90 degrees bilaterally.  

The veteran stated that he felt pain in his posterior left 
shoulder.  He had no myofascial trigger points in the left 
trapezius.  For the most part, the shoulder passively had no 
crepitus.  The veteran, for the most part, had normal range 
of motion.  

Following physical examination, the examiner stated that, as 
there was no atrophy of the muscles, the veteran's problem 
might be neurological.  He stated that there might be some 
nerve damage caused by the shrapnel in the posterior shoulder 
and forearm.  There was negative Tinel's sign, which was 
probably aggravated by activity, overuse and lifting, causing 
a recurrent problem.  The diagnosis was chronic intermittent 
left shoulder pain with mild to moderate neuropathy to the 
left hand, all secondary to shell fragment wounds.  

An x-ray of the left shoulder taken in November 1997 showed 
no significant changes since April 1996.  

The veteran was next examined by the VA in December 2001.  
The veteran presented with complaints of left arm numbness 
and tingling and stated that he had no feeling in the left 
arm.  

Upon musculoskeletal examination, the veteran had forward 
elevation of the shoulder to 90 degrees on the right and to 
60 degrees on the left.  The shoulder with abduction is 90 
degrees on the left and 180 degrees on the right.  Internal 
rotation was 90 degrees bilaterally.  External rotation was 
to 10 degrees on the left and 80 degrees on the right.

The veteran's deep tendon reflexes were equal bilaterally, 
but were slightly hyporeflexive in the left upper extremity.  
The veteran had no sensation over the left deltoid.  

Examination of the skin revealed scars on the left anterior 
chest and arm.  There was a 1/2 inch by 1-inch scar on the 
medial aspect of the left upper arm.  The area was slightly 
darker than the surrounding skin.  No induration was 
appreciated.  There was also a scar on the left upper arm 
just above the elbow, which was 1/4 by 1/2 inch, slightly darker 
than the rest of the skin, with no induration or keloid 
formation.  Another scar was noted on the left lower aspect 
of the posterior side of the arm that was approximately 1/2 
inch by 1/4 inch.  It was slightly darker than the surrounding 
skin, with no induration or keloid formation noted.  None of 
the scars represented or revealed any restriction of movement 
in that anatomical aspect of the body.

An x-ray of the left should taken in December 2001 noted a 7 
millimeter opaque foreign body.  The impression was negative 
left shoulder.  

The veteran was again examined by the VA in January 2002.  
Special attention was paid to the region of the left axillary 
nerve on the upper outer aspect of the arm.  No abnormality 
was discovered.  The skin adjacent to the forearm wounds of 
exit and entrance were also examined in detail and no 
abnormality was found.  

The veteran was again examined by the VA in January 2003.  It 
was indicated that the veteran was right-handed.  The 
examiner noted 3 scars on the left arm, two lower and one 
upper.  There was a scar on the left upper arm, posteriorly, 
just distal to the shoulder.  At its widest, the scar was 45 
by 15 millimeters.  It was slightly depressed.  There was no 
adherence to underlying skin tissue.  The scar was irregular.  
No ulceration or breakdown was noted.  There was a slight 
depression centrally in the scar.  There was no underlying 
soft tissue damage.  No inflammation or keloid was noted.  
There was hyperpigmentation.  There was no induration or 
inflexibility of the skin around the scar and there was no 
limitation of motion.  The diagnosis was scars secondary to 
shrapnel injuries.  Photographs of the scar were associated 
with the examination report.

The veteran was again afforded an examination by the VA in 
October 2004.  An examination revealed a left posterior 
shoulder scar that measured 4 cm. x 1.5 cm.  It was reported 
that scars covered less than 1 percent of the veteran's body.  
The scar did not interfere with motion.  There was no keloid 
formation and no loss of tissue.  No adhesions were noted.  
There was no destruction of any muscle and no loss of any 
muscle mass or tissue at the wound site.  There was no bone, 
joint, nerve, or tendon damage.  There was no muscle 
herniation and no loss of function.  The veteran was able to 
dress and undress himself and remove his shirt over his head 
without any limitation or comments of pain.  The examiner 
stated that the left shoulder involved Muscle Group III and 
that there was no muscle loss, loss of tissue or muscle 
tissue loss.  There was no muscle impairment or impairment of 
function of the left upper extremity due to the injury.  

Analysis  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2005) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Special considerations: muscle injuries

Group III muscle injuries, which pertain to the shoulder 
girdle, are rated under 38 C.F.R. § 4.73, Diagnostic Code 
5303.  This Code section makes reference to varying levels of 
severity of muscle disability (e.g., slight, moderate, 
moderately severe, severe), and a further description of what 
these levels of severity signify is set forth in 38 C.F.R. § 
4.56 (2005).  Effective July 3, 1997, VA amended the 
schedular criteria for evaluating muscle injuries set forth 
in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73.  See Fed. Reg. 30235-
30240 (1997).  The regulatory changes concerning muscle 
injuries include the deletion of 38 C.F.R. §§ 4.47 through 
4.54 and 38 C.F.R. § 4.72.  The definitions of what 
constitutes a moderate, moderately severe or severe wound 
were modified as a consequence.  

The Board finds that the changes made to the criteria are 
essentially non-substantive, and that neither version is more 
favorable to the veteran.  For the sake of clarity and in 
order to show that both versions have been fully considered 
by the Board, the old and current versions will be detailed 
below.  

Prior to July 3, 1997, 38 C.F.R. § 4.56(a) defined slight 
(insignificant) disability of muscles as involving a simple 
wound of the muscle without debridement, infection or effects 
of laceration.  The history of such wounds would include a 
record of a wound of slight severity or relatively brief 
treatment, followed by a return to duty.  Slight wounds would 
be associated with healing with good functional results, with 
no consistent complaint of cardinal symptoms of muscle injury 
or painful residuals.  Such slight wounds were characterized 
by minimum scar, slight, if any, evidence of fascial defect 
or of atrophy or of impaired tonus.  Slight wounds would 
leave no significant impairment of function, or any retained 
metallic fragments. 

The current criteria for slight muscle disabilities provide 
that slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
38 C.F.R. § 4.56(d)(1) (2005).  The medical record would show 
a superficial wound with brief treatment, healing, and good 
functional results.  Clinical examination would disclose the 
absence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue would be present.     

Moderate muscle disabilities, prior to July 3, 1997, were 
evidenced by through and through or deep penetrating wounds 
of relatively short track from a single bullet, small shell 
or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection. 38 C.F.R. § 4.56(b) (as in effect prior to July 3, 
1997). Clinical examination would disclose entrance and (if 
present) exit scars that are linear or relatively small and 
so situated as to indicate relatively short track of missile 
through muscle tissue.  There must be signs of moderate loss 
of deep fascia or muscle substance or impairment of muscle 
tonus, and of definite loss of power or fatigue in 
comparative tests. 
 
The current criteria for moderate muscle disabilities, in 
effect from July 3, 1997, provide that moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2) 
(2005).  The medical evidence should exhibit a lowered 
threshold of fatigue.  Loss of power, weakness, fatigue-pain, 
impairment of coordination and uncertainty of movement may 
also be noted.  There must be indications of some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side. 

The old criteria for moderately severe muscle disabilities 
held that such disability is found where there has been 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular cicatrization.  38 C.F.R. § 4.56(c) (as in 
effect prior to July 3, 1997).  There must be prolonged 
treatment for the wound.  Clinical examination would disclose 
entrance and (if present) exit scars that are relatively 
large and so situated as to indicate track of missile through 
important muscle groups.  There must be indications on 
palpation of moderate loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of the muscle groups 
involved compared with the sound side must demonstrate 
positive evidence of marked or moderately severe loss. 

The current criteria, in effect from July 3, 1997, provides 
that moderately severe muscle disabilities are characterized 
by through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  38 C.F.R. § 4.56(d)(3) (2005).  
Treatment for the condition must be prolonged.  There must be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
the sound side must demonstrate positive evidence of 
impairment.

The veteran's claim for increased ratings for his gunshot 
wound residuals, left upper arm, Muscle Group III, with scar, 
was received on October 23, 1995. As such, the rating period 
on appeal is from October 23, 1994, one year prior to the 
date of receipt of the reopened increased rating claims.  See 
38 C.F.R. § 3.400(o)(2) (2005).

A.  Entitlement to a compensable rating prior to September 
18, 1997, for gunshot wound residuals, left upper arm, muscle 
group III, with scar.

As noted previously, for the period prior to September 18, 
1997, the veteran was receiving a noncompensable rating for 
his gunshot wound residuals, left upper arm, muscle group 
III, with scar.  He was rated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Codes 5303-7804.  Diagnostic Code 5303 prescribes 
a noncompensable evaluation for slight impairment of either 
extremity.  A 20 percent evaluation is for application where 
the evidence shows moderate impairment of either extremity or 
moderately severe impairment of the non-dominant upper 
extremity.  

After thoroughly reviewing the evidence of record, the Board 
concludes that a compensable rating prior to September 18, 
1997, for the veteran's gunshot wound residuals, left upper 
arm, muscle group III, with scar, is not justified.  The 
reasons and bases for this determination will be outlined 
below.

In order to be entitled to the next-higher 20 percent 
evaluation under Diagnostic Code 5303, the evidence must 
demonstrate moderate impairment.    

As stated earlier, the regulations classifying muscle 
disabilities were revised effective July 3, 1997.  To satisfy 
the criteria for moderate muscle disabilities as in effect 
prior to July 3, 1997, the evidence must show signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite loss of power or 
fatigue in comparative tests.  Such has not been indicated by 
the evidence of record.  For example, when examined by VA in 
April 1996 which considered muscle groups II, III, V, VI and 
XIX, his muscle tone was firm and smooth.  The veteran had 
5/5 strength pushing and pulling against resistance, whether 
of the upper arms, or leaning into and against resistance 
against his anterior and posterior chest.  He had no muscle 
loss, no muscle herniation and no muscle adhesions.  The 
muscles were nontender and there were no muscle 
fasciculations.  Moreover, examination of the left shoulder 
revealed no crepitus, tenderness or effusions.  The veteran 
had 180 degrees of flexion and extension bilaterally, and 90 
degrees of rotation, external and internal, bilaterally.  
Therefore, the criteria for a moderate muscle disability 
prior to July 3, 1997, have not been met.  

The Board further finds that the veteran is not entitled to 
an increased disability evaluation on the basis of the 
revised rating schedule for muscle injuries, effective July 
3, 1997.  Effective July 3, 1997, to establish the existence 
of a moderate muscle injury, the evidence must indicate 
factors such as a lowered threshold of fatigue.  
Additionally, loss of power, weakness, fatigue-pain, 
impairment of coordination and uncertainty of movement may 
also be noted.  Finally, there must be indications of some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

In considering the medical evidence for the period prior to 
September 18, 1997, but subsequent to July 3, 1997, the old 
and revised regulatory provisions of 38 C.F.R. § 4.56, for 
classifying muscle disability, may be considered.  Under 
either the old or revised definition for classification as a 
"moderate" disability, the clinical findings discussed 
above do not meet the classification of "moderate" muscle 
injury.  Hence, a compensable rating is not for application 
during that time period under Diagnostic Code 5303.

The Joint Motion directed VA to consider 38 C.F.R. § 4.55(d-
f).  However, the record does not establish by competent 
clinical evidence that the service-connected left upper arm 
disability is manifested by muscle injury to other than 
Muscle Group III.  While a VA examiner in April 1996 noted 
all muscle groups for consideration in evaluating the 
disability at issue on examination, the record does not 
reflect identification of injury to any muscle group other 
than Muscle Group III.  Accordingly, the provisions of 38 
C.F.R. § 4.55(d-f) are not for application in this case.

The Board also has considered whether the veteran is entitled 
to a compensable rating prior to September 18, 1997, on the 
basis of his residual scars.  While the Diagnostic codes 
pertaining to skin disabilities underwent recent revision, 
such changes have no bearing on the time period in question 
here, as they are effective from August 30, 2002.  The 
version of Diagnostic Code 7804 then in affect provides that 
a 10 percent disability evaluation is warranted for scars, 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7803 provided a 10 percent rating for 
superficial scars which were poorly nourished, with repeated 
ulceration.  Diagnostic code 7805 provided that other scars 
may be rated on limitation of function of the part affected.  
VA examination findings in April 1996 revealed scars with 
hyperpigmentation, but they were described as well healed and 
without nervous manifestations.  No associated limitation of 
function of the left arm was noted.  

The Board additionally considered entitlement to a higher 
evaluation on the basis of limitation of motion of the left 
shoulder.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 
20 percent evaluation is warranted for motion of the minor 
arm limited to at the shoulder level.  This has not been 
demonstrated by competent evidence for the period prior to 
September 18, 1997.

In conclusion, the evidence does not warrant a compensable 
rating prior to September 18, 1997, for the veteran's  
gunshot wound residuals, left upper arm, muscle group III, 
with scar.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).



B.  Entitlement to an increased rating from September 18, 
1997, for gunshot wound residuals, left upper arm, muscle 
group III, with scar.

As noted above, the veteran is presently assigned a 10 
percent rating from September 18, 1997 for gunshot wound 
residuals, left upper arm, muscle group III, with scar, 
pursuant to 38 C.F.R. § 4.73, Diagnostic Codes 5303-7804.  
The provisions of Diagnostic Code 5303 were set forth above.

After thoroughly reviewing the evidence of record, the Board 
concludes that an evaluation in excess of 10 percent for the 
veteran's gunshot wound residuals, left upper arm, muscle 
group III, with scar, from September 18, 1997, is not 
warranted.  The reasons and bases for this determination will 
be outlined below.

In order to be entitled to the next-higher 20 percent 
evaluation under Diagnostic Code 5303, the evidence must 
demonstrate moderate impairment.    

While the regulations were revised effective July 3, 1997, 
the Board finds the old and revised regulatory provisions to 
be equally favorable to the veteran in classifying muscle 
disability.  In this regard, the Board notes that the 
provisions of 38 C.F.R. § 4.56, as in effect prior to, and 
from, July 3, 1997, have been outlined above.  Additionally, 
the Board notes that the provisions of Diagnostic Code 5201 
have also been outlined above. 

The evidence from September 18, 1997, reveals complaints of 
left arm numbness and tingling, as well as the veteran's 
reports of a tendency to drop things.  Such evidence also 
demonstrated limited motion of the left arm with forward 
elevation to 170 degrees, abduction to 166 degrees, and 
external rotation to 84 degrees, on VA examination in 
November 1997.  No pain or weakness with motion was noted. On 
VA examination in December 2001, left shoulder elevation was 
to 60 degrees, with left shoulder abduction to 90 degrees.  A 
VA examination in January 2002, while stating that reflexes 
were absent at the biceps and triceps, revealed that 
pinprick, touch, temperature, position and vibration were 
preserved throughout.  Special attention was paid to the 
region of the left axillary nerve on the upper outer aspect 
of the arm, and no abnormality was discovered.  It is also 
significant to point out that on the most recent VA 
examination of the veteran's muscle injury, conducted in 
October 2004, there was no clinical evidence of muscle loss 
or loss of muscle strength.  

Thus, the findings of record from July 3, 1997, do not 
support the next-higher rating of 20 percent under Diagnostic 
Code 5303 or 5201.  The evidence does not indicate loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement, such as to establish moderate 
muscle injury.  Furthermore, there were no indications of 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the veteran's sound right upper 
extremity.  The record considered as a whole do not reflect 
the disability at issue has resulted in limitation of left 
shoulder motion that cannot be achieved past the shoulder 
level.

The Board also has considered whether the veteran is entitled 
to a compensable rating subsequent to September 18, 1997, on 
the basis of his residual scars.  In so considering, the 
Board observes that the Diagnostic Codes for the skin 
underwent a change effective August 30, 2002.  In this case, 
the Board finds that as to the period from August 30, 2002, 
the old and revised criteria for rating scars are equally 
favorable to the veteran.  The provisions of Diagnostic Codes 
7803, 7804 and 7805, as in effect prior to August 30, 2002, 
have been outlined above.  Under the revised regulations 
effective August 30, 2002, a maximum 10 percent rating is 
warranted for unstable superficial scars (Diagnostic Code 
7803), or painful superficial scars (Diagnostic Code 7804).  
Under Diagnostic Code 7805, other scars are rated on the 
basis of limitation of function.

The Board acknowledges a November 1997 finding of decreased 
sensation with respect to a left shoulder scar.  It is 
further observed that the veterans scars were, on the whole, 
slightly darker than the surrounding skin.  However, the VA 
examinations of record demonstrate that such scars were not 
generally associated with induration or keloid formation and 
were found not to restrict body movement.  Additionally, such 
scars were not adherent to the underlying tissue.  Moreover, 
such scars were not associated with ulceration or breakdown.  
Thus, the overall evidence does not demonstrate 
manifestations to warrant an increased rating, or separate 
and distinct symptomatology upon which to base a separate 
rating.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see 
also 38 C.F.R. § 4.14 (2002).

The Joint Motion directed the VA to consider 38 C.F.R. 
§ 4.55(d-f) (2005).  In this regard, the Board observes that 
the examiner noted at the time of the October 2004 VA 
examination that the wound to the left shoulder involved 
Muscle Group III.  Accordingly, the provisions of 38 C.F.R. 
§ 4.55(d-f) are not for application in this case.  

In conclusion, the evidence does not warrant an increased 
rating from September 18, 1997, for the veteran's gunshot 
wound residuals, left upper arm, muscle group III, with scar.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for a back disability is denied.

A compensable evaluation for residuals of a shell fragment 
wound of the left upper arm, Muscle Group III, with scar, 
prior to September 18, 1997, is denied.

A rating in excess of 10 percent for residuals of a shell 
fragment wound of the left upper arm, Muscle Group III, with 
scar, from September 18, 1997, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


